Citation Nr: 1809122	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected dermatitis, claimed as a skin condition with scars on the chest, associated with human immunodeficiency virus (HIV) infection (skin disability).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for dermatitis, assigning a 10 percent rating, effective June 2007.

The case was before the Board in August 2014 and the Board remanded the Veteran's claim for service connection for dermatitis in order to afford the Veteran a VA examination.  

In March 2015, a rating decision was issued that granted service connection for dermatitis.  The Veteran filed a notice of disagreement for this issue and a statement of the case was not issued.  Then in August 2015, this issue returned to the Board and the Board remanded the case back to the RO in order for it to issue a statement of the case regarding the Veteran's dermatitis.  

Subsequently, the Board issued a decision in September 2016 that denied an initial disability rating in excess of 10 percent for service-connected dermatitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a Joint Motion for Remand (JMR) which vacated and remanded the September 2016 Board decision to the extent it denied a disability rating in excess of 10 percent for service-connected dermatitis.  

Lastly, in October 2017, this issue returned to the Board and the Board remanded the case back to the RO in order for the Veteran to have another VA examination according to the guidelines set forth in the JMR.  


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the preponderance of the evidence shows that the Veteran's skin disorder covered less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. 

2.  There is no established conflict involved with treating the Veteran with immunosuppressants if warranted, regardless of his positive HIV status. 

3.  There is no documentation in the Veteran's medical record that immunosuppressive medications have been withheld from this Veteran due to his positive HIV status.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for dermatitis, claimed as a skin condition with scars on the chest, associated with HIV, have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (in effect prior to and as of October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).
Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his dermatitis.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with several VA examinations to establish service connection and to determine the severity of the Veteran's disability.  In addition, the Board finds that the November 2017 examination is adequate to adjudicate the claim and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and etiology of his current disability.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran seeks a rating in excess of 10 percent throughout the pendency of the appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's skin disability has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis.  

The Board notes that during the pendency of the appeal, the criteria for evaluating certain disabilities of the skin were revised, effective October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2007); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015).  However, the amended regulations are only applicable to claims received on or after October 23, 2008, or where a claimant requests readjudication under the new criteria.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015)).  

The Veteran has not specifically requested consideration under the revised criteria of Codes 7800-05.  In any event, even though the amended regulations are not substantially different from the prior versions and would not result in a different outcome, the Board will consider both versions.

Criteria Effective before October 23, 2008

Under Diagnostic Code 7801, for scars, other than head, face, or neck, that are deep or that cause limited motion, a 10 percent rating is assigned for such scars that cover an area or areas exceeding 6 square inches (39 sq. cm.), a 20 percent rating is assigned for such scars that cover an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is assigned for such scars that cover an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is assigned for such scars that cover an area or areas exceeding 144 square inches (929 square centimeters).  Note (1):  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2):  A deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, scars, other than head, face, or neck, that were superficial or that did not cause limited motion with an area or areas of 144 square inches (929 square centimeters) or greater are assigned a maximum 10 percent rating. 

Under Diagnostic Code 7803, superficial, unstable scars are assigned a maximum 10 percent rating.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  A superficial scar is one not associated with underlying soft tissue damage. 

Under Diagnostic Code 7804, superficial scars that were painful on examination are assigned a maximum 10 percent rating. 

Under Diagnostic Code 7805, other scars are rated based upon limitation of function of the affected part. 

Under Diagnostic Code 7806, dermatitis or eczema is rated under the criteria under Code 7806, or alternatively it may be rated either as disfigurement of the head, face, or neck (Code 7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Under Code 7806, dermatitis or eczema that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas; or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period is assigned a 10 percent rating.  Dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, is assigned a 30 percent rating.  Dermatitis or eczema that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period is assigned a 60 percent rating.  

Criteria Effective From October 23, 2008

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are assigned a 10 percent rating for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 20 percent rating for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), and a 30 percent rating for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Note (1):  A deep scar is one associated with underlying soft tissue damage.  Note (2):  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear are assigned a maximum 10 percent rating for an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1):  A superficial scar is one not associated with underlying soft tissue damage.  Note (2):  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The mid-axillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck. 

Under Diagnostic Code 7804, scar(s) that are unstable or painful are assigned a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1):  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2):  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3):  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Under Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.

Under Diagnostic Code 7806, dermatitis or eczema, the criteria are the same as previously noted under the criteria effective before October 23, 2008 (because such criteria were not amended).  

Turning to the medical evidence at hand, on a September 2013 VA skin examination, the diagnosis was dermatitis.  The Veteran reported that since the onset of his symptoms during service in 1985, his skin condition had become worse.  It was noted that the skin condition did not cause scarring or disfigurement of the head, face, or neck, and that there were no systemic manifestations due to the skin condition.  The examiner indicated that the Veteran has not been treated with oral or topical medications in the past 12 months for his skin condition, and that he has not had any debilitating or non-debilitating episodes in the past 12 months relevant to the skin condition.  On physical examination, the Veteran's dermatitis affected 5 percent to less than 20 percent of the total body area and none of the exposed body area (i.e., face, neck, and hands).  The skin condition appeared as slightly hyperpigmented papules on the chest, flank, and back, and they were non-palpable and flush with the skin.  It was noted that his diagnosed skin condition was a "benign neoplasm," for which he was not undergoing any treatment (there were no residual conditions or complications due to the "neoplasm").  The Veteran's skin condition did not impact his ability to work.  

Subsequently, on a September 2015 VA skin examination, the diagnosis was dermatitis (claimed as skin condition with scars on chest associated with HIV positive antibody).  It was noted that the skin condition did not cause scarring or disfigurement of the head, face, or neck; that there were no benign skin neoplasms; and that there were no systemic manifestations due to the skin condition.  The Veteran had been treated in the past 12 months for his skin condition with oral or topical medications, namely, antihistamines (i.e., betadine, for use with rash/hives) for a total duration of six weeks or more but not constant.  He was not treated with any systemic corticosteroids or other immunosuppressive medications, immunosuppressive retinoids, or sympathomimetics.  He did not have any other treatments or procedures for exfoliative dermatitis.  He did not experience any debilitating episodes in the past 12 months relevant to the skin condition, but he did have three non-debilitating episodes of primary cutaneous vasculitis and erythema multiforme, which the Veteran described as episodes of rash/hives on his back and legs.  They responded to treatment with antihistamines.  On physical examination, the Veteran's dermatitis affected 5 percent to less than 20 percent of the total body area and none of the exposed body area (i.e., face, neck, and hands).  The condition appeared as coarse skin with increased pigmentation over areas of the back and chest.  The Veteran's skin condition did not impact his ability to work.  The examiner commented that at the time of examination, the Veteran's condition was active.  

Lastly, in November 2017, the Veteran was afforded an additional VA examination in accordance with the instructions set forth in the JMR.  At the November 2017 VA examination, the Veteran reported his rash has cleared and that he continues to have blemishes on his trunk due to the rash.  The Veteran also reported recurring rash during the summer, which he described as a prickling sensation and irritating.  The Veteran also added that he has "left over" blemishes that have not resolved since 1986-88.  The examiner reported that the Veteran's skin condition affected 5 percent to less than 20 percent of the total body area and none of the exposed body area (i.e., face, neck, and hands).  In addition, the examiner noted that the skin condition did not cause scarring or disfigurement of the head, face, or neck; that there were no benign skin neoplasms.  The examiner also stated that "the Veteran has less than 10 scattered papules on his back and trunk, and one pustule on the anterior right chest area.  He has several pale erythematous macules on his back, no scale.  Moreover, the examiner indicated that the Veteran has not been treated with oral or topical medications in the past twelve months for his skin condition.  Furthermore, the examiner noted that the Veteran has not had any treatments or procedures other than systemic or topical medications in the past twelve months for exfoliative dermatitis or papulosquamous disorders.  

Finally, the examiner opined that "there is no evidence on exam today of eczema.  Review of the Veteran's medical record and findings on exam today are consistent with folliculitis."  See November 2017 VA examination.  The examiner continued by stating that "the diagnosis of folliculitis is rendered today.  There were no findings on exam today to support the diagnosis of eczema." The examiner added that "the Veteran's folliculitis was mild on exam today.  There would be no indication for treatment with immunosuppressive medications based on exam findings today."  The examiner further opined that "it is less likely as not that the Veteran would require immunosuppressive medication to treat his mild folliculitis."  See November 2017 VA examination.  The examiner concluded their opinion by stating that "there is no documentation in the Veteran's medical record that immunosuppressive medications have been withheld from this Veteran due to his positive HIV status."  The examiner went on to state that "on the contrary, the Veteran was treated with chemotherapy for multiple myeloma (MM).  His MM is currently in remission.  Therefore, there is no established conflict of treating the veteran with immunosuppressant if warranted, regardless of his positive HIV status.  It is less likely as not that the Veteran's HIV status is a contraindication for immunosuppressive therapy if warranted."  See November 2017 VA examination.  

In addition to the VA examinations, the Board has also examined the Veteran's VA medical records.  In various records such as that in August 2007, the Veteran was noted to have had a chronic pruritic skin rash since 1990, which initially developed on his chest and then progressed to his back and upper arms.  The Veteran reported that an outside biopsy had showed chronic inflammation.  On one examination in August 2007, he had diffuse erythematous lesions over the chest and back, ranging in size from 0.1 cm. to 3 cm., with bilateral distribution.  On a later examination that month, there were small, scattered, coin-sized erythematous scars on the trunk that were evidently an immune response to a vaccine trial in the past.  Moreover, in January 2008, there was a diffuse papular rash about 0.3 cm. in size on the back, without vesicle, in bilateral distribution.  In February 2008, no rashes were observed.  

In December 2008, examination of the skin showed erythematous macules/slightly raised dime-sized plaques on the chest (which were not new), which the Veteran indicated were unchanged for over five years, although it was noted he might be getting a few new ones.  In March 2009, no new rash was observed.  Additionally, throughout 2009, and in the years that followed, a history of a pruritic rash since 1990 continued to be noted.  On examination in January 2010, no rash was observed.  Furthermore, in July 2010, a skin examination showed healing papular lesions on the chest.  In August 2010 and November 2010, there were no significant skin lesions noted on examination, and he had a normal skin assessment.  The Board also notes that records from 2011 to 2013 noted a history of rash.  In October 2014, the Veteran was seen for a rash that began three weeks earlier, with a few itchy pustules on his knee that resolved and then reappeared on his upper thighs and his chest/back, which reminded him of an inflammatory rash he had many years previously.  Examination of the skin showed small pustules with surrounding erythema at various stages of healing on the right knee and upper thigh, one to two lesions on the left upper thigh, one to four scattered lesions on his back, and two lesions on his chest.  In the assessment, the examiner stated that the rash appeared to be pustular, and that the itchiness and diffuse distribution were a little atypical for folliculitis.  She did not know what to make of the prior history of "inflammatory" rash, and stated that she would refer the Veteran for a dermatological evaluation if it worsened or did not resolve.  Lastly, on a skin examination in July 2015, there were no pathologic lesions noted. 

In addition to the Veteran's VA treatment records, the Board has also examined the Veteran's private treatment notes.  A private treatment record from January 2016 indicated that the Veteran reported that he had a rash on his chest and back which have been present for years.  The Veteran also reported that spots will begin as "pus-filled pimples" and it will eventually resolve.  The Veteran added that the severity waxes and wanes with the seasons, seemingly worse in the warm weather.  See January 15, 2016 private treatment note.  

The Veteran's medical history shows that the Veteran does receive periodic treatment for this disability; however, the Veteran's medical records do not show symptoms reported in these records that his disability is worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Given the nature of the Veteran's disability as described at the VA examinations outlined above, the Board finds that his skin disorder's predominant disability is closest to those found when rating dermatitis under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Thus, the Board will focus its analysis according to the criteria set forth under Diagnostic Code 7806.  

The Board finds that the Veteran's condition has remained consistent throughout this time period and a rating increase in excess of 10 percent is not warranted.  Throughout the appeal, the evidence demonstrated that the Veteran's disability affected at least 5 percent, but less than 20 percent, of the Veteran's entire body.  In addition, the evidence did not show at any time that the Veteran's disability affected 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of the exposed areas.  Moreover, the evidence did not show at any time that the Veteran's disability affected more than 40 percent of the entire body or more than 40 percent of the exposed areas.  Furthermore, the evidence did not show that the Veteran's disability required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs throughout the appeal.  Lastly, the Board has acknowledged the fact that the Veteran is HIV positive and considered if that made him unable to take immunosuppressive medications.  In turn, this issue was thoroughly analyzed by a VA examiner, and the examiner found that the Veteran's HIV did not make him unable to take immunosuppressive medications.  Thus, the Board finds that the Veteran's skin disability was adequately contemplated by the relevant diagnostic code, and the Board has fully considered the Veteran's skin disability in light of the fact that the Veteran is also HIV positive.  

In sum, it is the Board's judgment that the Veteran's skin disability more closely approximates the criteria for a 10 percent rating and that a rating increase is not warranted.  In reaching this determination, the Board has considered the objective findings of record with regard to the percentage of affected areas, the frequency of skin episodes, the type of medication required, and the duration for which the medication is taken, as reflected on examination reports, in addition to the findings on outpatient records which do not demonstrate a disability picture any more severe than reflected on VA examination, and in this regard, the Board finds the VA examinations conducted throughout the appeal to be the most probative evidence regarding the Veteran's disability.  Therefore, based on all the foregoing, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for dermatitis, claimed as a skin condition with scars on the chest, associated with HIV, under any applicable criteria.  38 U.S.C. § 5107(b).

Extra Considerations

The Board finds that neither the Veteran nor the Court has raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); see also Rossy v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1794 (Dec. 2017).  As such, no further action as to this matter is required.

Moreover, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total disability rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran does not claim and the record does not show that his skin disability precludes any gainful employment.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected dermatitis, claimed as a skin condition with scars on the chest, associated with human immunodeficiency virus (HIV) infection, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


